Page 1 of 1
Case 2:20-cr-00079-TJH Document 58 Filed 02/20/20 Page1lof1 Page ID #:313

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00079 Recorder: CS 02/20/2020 Date: 02/20/2020

Present: The Honorable Alka Sagar, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Alma Felix Assistant U.S. Attorney: Jason C. Pang
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
1) GUIA CABACTULAN 1) CRAIG A. HARBAUGH, Special
CUSTODY-PRESENT ppearance by CHRISTY O'CONNOR
2) MARISSA DUENAS DFPD
CUSTODY-PRESENT 2) JOHN W. BARTON, Special
appearance by MARK
WINDSOR
PANEL

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge Terry J. Hatter Jr..
It is ordered that the following date(s) and time(s) are set:
Jury Trial 04/07/2020 at 10:00 AM
Status Conference 03/02/2020 at 10:00 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 04
Initials of Deputy Clerk: AF by TRB
ce: Statistics Clerk, PSALA CJA Supv Attorney, USMLA

 

|
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

2/21/2020
